DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The claims are directed to a mixture and/or fertilizer composition. However, the claims further recite a “forming device” (claim 15, 21) and “a dryer” (claim 18, 24). These claim limitations appear to be directed to the formation of the mixture and/or fertilizer composition and are considered product-by-process claims. Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps [MPEP 2113]. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). For the purposed of examination, the structure implied by the process steps will be considered when assessing the patentability of the claims over the prior art.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 27 recites the limitation "the dissolution profile" in line 1.  There is insufficient antecedent basis for this limitation in the claim. It is unclear what the claim is directed to (a fertilizer or a dissolution profile or binders).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 15-27 are rejected under 35 U.S.C. 103 as being unpatentable over Ginn et al. (US Patent Publication No. 2015/0027181 A1) in view of Watkins et al. (US Patent No. 4,015,972) and further in view of Jackson et al. (US Patent Publication No. 2015/0010949 A1).

	In regard to claims 15 and 21, Ginn et al. disclose a fertilizer mixture with improved sulfur release property (e.g. fast release and slow release sulfur) [Paragraph 0042] comprising:
a mixture of synthetic gypsum [Paragraph 0039] and elemental sulfur [Paragraph 0042];
wherein the mixture comprises a binder comprising cellulose derivatives [Paragraph 0006], in which the fertilizer granule is formed by extruding [Paragraph 0004], even though this product-by-process step does not impart any structural differences on the claimed product [MPEP 2113], the mixture comprising a moisture content of 4% to 12% [Paragraph 0039] which overlaps with the claimed range.

Ginn et al. discloses elemental sulfur used as an additive with synthetic gypsum wherein the mixture has the beneficial property of a “fast release” sulfate in the form of synthetic gypsum with a continuous slow release of sulfate from the oxidation of elemental sulfur. The Ginn reference does not explicitly disclosed the claimed weight percentages of the gypsum and elemental sulfur.
 
Watkins describes a fortified gypsum granule comprising at least 5% elemental sulfur to provide effective time-released sulfur fortified gypsum [Column 4, lines 40-45]. Generally it is preferred for the time-release of sulfate nutrients in agricultural products that the elemental sulfur is present in the formulation in amounts of 10 to 40% by weight of the composition [Column 4, lines 50-55, which 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to adjust the ratio of synthetic gypsum and elemental sulfur described by Ginn through routine experimentation to optimize the amount of sulfate made available to the soil as described by Watkins in view of particular plant and soil requirements. 

Ginn disclose a binder comprising water soluble binders including cellulose derivatives [Paragraph 0006]. Ginn as modified by Watkins does not teach a binder comprising paper mill residue. Jackson discloses carbohydrate based bonder systems [Abstract] utilizing a cellulose-based carbohydrate source [Paragraph 0033]. The sources of the carbohydrates constituting the carbohydrate component of the binder composition are preferably renewable sources, such as cellulose-based sources present in (energy) plants, plant products, wood (chips), used paper, paper mill waste, brewery waste, timber bark, etc. [Paragraph 0023]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize a renewable source of the cellulose binder described by Ginn in the form of paper mill waste. One of ordinary skill in the art would have been motivated to do so in view of environmental considerations [Paragraph 0023].

In regard to claims 16 and 22, Ginn et al. disclose a mixture comprising an added micronutrient mix including zinc and boron [Paragraph 0041].


In regard to claims 18 and 24, these claimed limitations represent product-by-process limitations and have been considered by they do not imply a structure different than that disclosed by the prior art. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985)

	In regard to claims 19 and 25, Ginn et al. disclose a composition comprising a calcium bentonite additive [Paragraph 0007]. In Ginn’s Example 4, bentonite clay is added in an amount from 1% to 5% [Paragraph 0063].

	In regard to claims 20 and 26, Ginn et al. disclose the addition of 3% water to the synthetic gypsum [Paragraph 0060].

	In regard to claim 27, the Ginn reference does not disclose a dissolution profile but the product made obvious by modified-Ginn and one of ordinary skill in the art would expect the mixture to exhibit a dissolution profile in water.

Response to Arguments
Applicant's arguments filed 03/09/2021 have been fully considered but they are not persuasive.
Applicant argues the combined prior art references teach away from the claimed features because Ginn teaches that the binder material is about 18% to 48% and the desirable range is to provide a crush strength of 8 lbf and 18 lbf [Paragraph 0062]. This argument is not persuasive. Paragraph [0028] of the Ginn reference describes a lignosulfonate binder having 18% to 48% solids. This is not the amount of binder specified by Ginn but the amount of solid material present in the binder. The binder itself is added in amounts ranging from 1% to 10% [Paragraph 0066].

Applicant argues the motivation behind Ginn is to provide a binder that, when combined with synthetic gypsum, would provide a resulting product that possesses the characteristics of a crush strength from approximately 2 lbf to approximately 12 lbf. This argument is not persuasive. Ginn disclose binder in amounts ranging from 1% to 10% [Paragraph 0066]. The Jackson reference is cited to demonstrate cellulose-based binders including paper mill waste in view of environmental considerations [Paragraph 0023]. Furthermore, the crush strength recited in the Ginn reference is not remarkable and does not preclude combination of the references. Crush strength for fertilizer and soil amendment products generally falls around 4-6 lbf [Carlson, 2020; Page 6].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Smith whose telephone number is (571)270-3599.  The examiner can normally be reached on Monday - Friday 9:30am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JENNIFER A SMITH/Primary Patent Examiner, Art Unit 1731                                                                                                                                                                                                        March 25, 2021